DETAILED ACTION
	The Response filed 7 July 2022 have been entered.  Claims 1-8, 10-14, and 16-19 are pending, with claims 16-19 being new.  Claims 9 and 15 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 14 of the Response, filed 7 July 2022, with respect to the prior art rejections not showing a plurality of grooves at different heights, have been fully considered and are persuasive.  The prior art rejections have been withdrawn.  Specifically, the applicant argues that Bernhard lacks teaching a plurality of grooves and instead teaches a single groove that forms a spiral along the reel as Bernhard teaches (pg. 1, lines 54-61).
Applicant's arguments filed 7 July 2022 with respect to the double patenting rejections on pgs. 9-13 of the Response have been fully considered but they are not persuasive.  The applicant argues with respect to the double patenting rejections on pgs. 9-13 of the Response that the current application is patently distinct from the claims of the continuation-in-part (CIP) application 17/336,500 (now US Patent 11,447,363) because the CIP application exclusively includes additional limitations of the shape of the grooves and the current application exclusively includes an additional limitation of the base of the hose-holding surface subtending a center angle less than 180o.  However, non-statutory double patenting applies when an examined application claim is anticipated by a reference(s) claim as described below.  That is, the claims of the reference application recite all of the limitations of claims 1-8 and 11-14 of the instant application and therefore these claims are rejected.  Applicant argues that claim 10 recites base of the hose-holding surface subtending a center angle less than 180°.  However, Goetz (US 2010/0270440) teaches a hose-holding surface defined as an elliptical arc subtending a center angle less than 180o.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
In claim 8, lines 9-10, it is suggested that “wherein the hose-holding surface is configured substantially as a surface of a truncated cone with the base being D-shaped” be changed to --wherein the base of the truncated cone is D-shaped--.  
In claim 10, lines 10-11, it is suggested that “wherein the hose-holding surface is configured substantially as a surface of a truncated cone with the base being defined” be changed to --wherein the base of the truncated cone is defined--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,447,363.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for holding a hose comprising a plurality of grooves wherein each groove is positioned at a different vertical position along a vertical axis of a mounting surface and at a different horizontal position along a horizontal axis of the mounting surface, and wherein the horizontal position of each groove decreases as the vertical position increases.
Claims 10 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,447,363 (hereinafter ‘363) in view of Goetz (US 2010/0270440).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for holding a hose comprising a plurality of grooves wherein each groove is positioned at a different vertical position along a vertical axis of a mounting surface and at a different horizontal position along a horizontal axis of the mounting surface, and wherein the horizontal position of each groove decreases as the vertical position increases.  ‘363 claims in claim 10 that the base of the truncated cone forming the hose-holding surface is defined at least in part by an elliptical arc, but is silent with regard to the center angle that the arc subtends, including whether the arc subtends a center angle less than 180o.  Goetz teaches in Figs. 1-7 a hose-holding surface that is an elliptical arc subtending a center angle less than 180o.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hose-holding surface and its base in ‘363 such that the arc of the base subtends a center angle less than 180o, as Goetz teaches with the hose-holding surface, to minimize the amount of material used to produce the hose-holding surface on which the hose hangs, as opposed to providing an entire cylindrical/elliptical surface that the hose is wrapped around, which is unnecessary because the hose is intended to hang from the hose-holding surface.
Allowable Subject Matter
Claims 1-8, 10-14, and 16-19 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action or if the proper terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 1, a device for holding a hose comprising a hose-holding surface comprising a plurality of grooves, wherein the vertical position of each groove increases the closer the groove is to the mounting surface of the device; 
regarding claim 8, a device for holding a hose comprising a grooved hose-holding surface including a plurality of grooves on at least a portion of said surface and being configured substantially as a surface of a truncated cone with the base being D-shaped; and 
regarding claim 10, a device for holding a hose comprising a grooved hose-holding surface including a plurality of grooves on at least a portion of said surface and being configured substantially as a surface of a truncated cone with the base being defined at least in part by an elliptical arc subtending a center angle less than 180o.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753